Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 1 of 12




                               U NITED STATES D ISTRICT C OURT
                               SO UTIIERN DISTR ICT OF FLORIDA
                                       M IA Y DIW SIO N

                           CASE NO .IM O3OI-CIV-LENARD/G O ODM AN

    UM TED STATES SECURITIES AND
    EX CH ANG E CO M M ISSION ,

                          Plaintiffl
    VS.

    M W ltlAsFRANCISCO SANDOVAL
    H ER RER A and M AR IA D.CIDR E,

                          D efendants.
                                              /

                                     FINAL JUD GM ENT AS
                                TO DEFENDAN T M ARIA D .CID RE
                                                  1
           The SecuritiesandExchangeCommission (theûtcommission'')having filed aComplaint
    andDefendantM ariaD.Cidre('refendant'')having enteredageneralappearance;consentedto
    theCourt'sjudsdictionoverDefendantandthesubjectmatterofthisaction;consentedtoentryof
    thisFinalJudgmentwithoutadmitting ordenyingtheallegationsoftheComplaint(exceptasto
    jurisdictionandexceptasothe- iseprovidedhereininparagraphsV11l.1and1X);waivedfindings
    offactand conclusionsoflaw ;and waived any rightto appealf'
                                                              rom thisFinalJudgm ent:



           IT IS HEREBY FURTH ER ORD ERED , ADJUDGED ,Ar DECREED thatD efendantis

    permanentlyrestrainedandenjoined from violatingSection 17(a)(3)oftheSecudtiesActof1933
    (theçtsecuritiesAct'')E15U.S.C.j77q(a)(3))intheofferorsaleofanysecuritybytheuseofany
    m eans or instrum entsoftransportation orcom munication in interstate com m erce or by use ofthe
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 2 of 12




    m ails,directly or indirectly to engage in any transaction,practice,or course of business which

    operates orw ould operate asaâaud ordeceitupon thepurchaser.

           IT IS FURTHER ORDERED,ADJU DGED ,Ar D ECREED that,asprovided in Federal

    RuleofCivilProcedttre65(d)(2),the foregoingparagraphalsobindsthefollowing who receive
    actualnoticeofthisFinalJudgmentby personalserviceorotherwise: (a)Defendant'sofficers,
    agents,servants,employees,andattolmeys;and(b)otherpersonsin activeconcertorpm icipation
    withDefendantorwithanyonedescribedin(a).
                                               I1.

           IT IS HEREBY FU RTHER ORD ERED,A DJUD GED,AN D DECM ED thatDefendantis

    permanently restrained and enjoined from violating Section 13(b)(5)ofthe SecuritiesExchange
    Actof1934 (sçExchangeAct'')E15U.S.C.j78m(b)(5))by knowingly circtlmventingasystem of
    internal accounting controls; lcnowingly failing to im plem ent a system of internal accotmting

    controls;orknow ingly falsifying any book,record,or accountdescribed in Paragraph 2 of Section

    13(b)oftheExchangeActg15U.S.C.û78m(b)(2)).
           IT IS FU RTHER ORDERED ,AD JUDGED ,AN D DECREED that, asprovided in Federal

    RuleofCivilProcedure65(d)(2),theforegoingparagraph also bindsthefollowingwho receive
    actualnoticeofthisFinalJudgmentby personalserviceorotherwise:(a)Defendant'sofficers,
    agents,servants,employees,andattorneys;and(b)otherpersonsinactiveconcertorparticipation
    withDefendantorwithanyonedescribedin(a).
                                               111.

          IT IS HEREBY FU RTHER OIID ERED ,A DJUD GED , AN D DECREED thatDefendantis

    permanentlyrestrainedandenjoined9om violatingRules13b2-1ofthcExchangeAct(17C.F.R.




                                                 -   2-
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 3 of 12




    j240.13b2-1jby,directlyorindirectly,falsifying,orcausingtobefalsified,anybook,record,or
    accountsubjecttoSection13(b)(2)(A)oftheExchangeAct(15U.S.C.j78m(b)(2)(A)q.
           IT IS FURTHER ORDERED ,AD JUD GED ,Ar            DECREED that,asprovided in Federal

    RuleofCivilProcedure65(d)(2),theforegoingparagraphalsobindsthefollowingwhoreceive
    acmalnoticeofthisFinalJudgmentbypersonalserviceorotherwise:(a)Defendant'sofficers,
    agents,servants,employees,andattorneys;and(b)otherpersonsinactiveconcertorpm icipation
    withDefendantorwithanyonedescribedin(a).
                                               IV .

           IT IS H EREBY FURTHER ORDERED ,ADJU DGED ,Ar               D ECM ED thatDefendantis

    permanentlyrestrainedandenjoinedfrom violatingRule13b2-2oftheExchangeAct(17C.F.R.j
    240.13b2-2)bydirectlyorindirictly:
                 m aking orcausing to bem adea m aterially false orm isleading statem entorom itting

                 to state,or causing another person to om itto state,any m aterial factnecessary in

                 order to m ake statem ents made,in light of the circum stances under which such

                 statementsweremade,notmisleading,toan accotmtantin cormectionwith (i)any
                 audit,review,orexam ination ofthe financialstatem entsofthe issuerrequired to be

                 madeundersubpartA of17C.F.R.Part240;or(ii)thepreparationorfilingofany
                 docum ent or report required to be tiled w ith the Com m ission pursuant to this

                 subpartA orotherwise;or

          (b)    taking any action to coerct,manipulate,mislead,orfraudulently influence any
                 independentpublic or certified public accountantengaged in theperfonuance ofan

                 auditorreview ofthe ûnancialstatem entsofthatissuerthatare required to be filed

                 with the Com m ission pursuantto subpartA of 17 C .F.R.Pat't240 or otherwise if



                                                -3-
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 4 of 12




                   thatperson knew orshould have known thatsuch action,ifsuccessful,could result

                   in rendering the issuer'sfinancialstatem entsm aterially m isleading.

            IT IS FURTHER ORDERED,A DJU DGED,A r DECREED that,asprovided in Federal

    RuleofCivilProcedure65(d)(2),theforegoing paragraph alsobindsthefollowing whoreceive
    actualnotice ofthisFinalJudgmentby personalservice orothelwise:(a)Defendant'softicers,
    agents,servants,employees,andattonzeys;and(b)otherpersonsinactiveconcertorpm icipation
    withDefendantorwithanyonedescribedin(a).
                                                 V.

            IT IS H EREBY FURTHER ORDERED ,ADJU DGED , Ar D ECREED thatDefendantis

    permanentlyrestrainedandenjoinedfrom aidingandabettinganyviolationofSection 13(a)ofthe
    ExchangeActg15 U.S.C.j 78m(a)q,and Rules 12b-20,13a-1,13a-11,and 13a-13 thereunder
    (17C.F.R. jj 240.12b-20, 240.13a-1,240.13a-11,240.13a-13q,by u owingly or recklessly
    providing substantialassistance to an issuerwhich has a class of securities registered pursuantto

    Section 12 of the Exchange Act (15U.S.C.j 781) or isrequired to file reports pursuantto
    Section 15(d)oftheExchangeAct(15U.S.C.j78o(d)jthatfilesquarterly,ammal,and current
    reportswith the Commission on Forms 10-Q,10-K,and 8-K thatare (i)inacctlrate,(ii)failto
    contain m aterialinform ation necessary to m ake required statem ents, in lightofthe circum stances

    tmderw hich they are m ade,notmisleading, or(iii)omittodiscloseanyinformationrequi
                                                                                     redtobe
    disclosed.

           IT IS FU RTHER ORD EM D,ADJU DGED , Ar             DECREED that,asprovided in Federal

    Rule ofCivilProcedure 65(d)(2),theforegoing paragraph also bindsthefollowing whoreceive
    actualnoticeofthisFinalJudgmentby personalservice orotherwise:(a)Defendant'sofficers,




                                                   -   4-
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 5 of 12




    agents,servants,employees,andattomeys;and(b)otherpersonsin activeconcertorparticipation
    withDefendantorwithanyonedesclibedin(a).
                                                W .

           IT IS HEM BY FU RTHER ORDERED,ADJU DGED,Ar                   DECREED thatDefendantis

    permanentlyrestrainedandenjoinedfrom aidingandabettinganyviolationofSection 13(b)(2)(A)
    and(B)oftheExchangeActg15U.S.C.j78m(b)(2)(A)-(B))byknowinglyorrecldesslyproviding
    substantialassistance to an issuer thathas a classofsectuitiesregistered pursuantto Section 12 of

    theExchangeAct(15U.S.C.j781jorisrequiredtofilereportspursuantto Section 15(d)ofthe
    ExchangeAct(15U.S.C.j78o(d)j,infailing:
                  to m ake and keep books, records, and accounts which, in reasonable detail,

                  accurately and fairly reflect the transactions and dispositions of the assets of the

                  issuer;or

           (b)    to devise and maintain and maintain a system of intemalaccotmting controls
                  sufticientto provide reasonable assurancesthat(i)transactions are executed in
                  accordance with management'sgeneralorspecitk authorization;(ii)transactions
                  are recorded as necessary to permit preparation of financial statem ents in

                  confonnity with generally accepted accounting principles or any other critelia

                  applicabletosuch statements,andtomaintainaccountabilityforassets;(iii)access
                 to assets is perm itted only in accordance w ith m anagem ent's general or specific

                 authorization;and (iv)therecorded accountability forassetsiscomparedwiththe
                 existing assetsatreasonable intervalsand appropriate action istaken w ith respectto

                 any differences.
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 6 of 12




              IT IS FU RTHER ORDERED ,AD JUD GED,AN D DECREED that,asprovided in Federal

    RuleofCivilProcedure65(d)(2),theforegoing paragraph alsobindsthefollowing whoreceive
    acttlalnotice ofthisFinalJudgmtntby personalservice orotherwise:(a)Defendant'softkers,
    agents,servants,employees,andattorneys;and(b)otherpersonsin activeconcertorparticipation
    withDefendantorwithanyonedescribedin(a).
                                                   V1I.

              IT IS FURTHER ORDERED ,A DJUD GED,AND DECREED thatDefendantshallpay a

    civilpenaltyintheamotmtof$40,000pursuantto Section 20(d)oftheSecmitiesAct(15U.S.C.
    j77t(d)jandSection21(d)oftheExchangeAct(15U.S.C.j78u(d)q.Defendantshallsatisfythis
    obligation by paying this am ount to the Com m ission within 14 days after entry of this Final

    Judgm ent.

              D efendant m ay transm it paym ent electronically to the Comm ission, which w ill provide

    detailed ACH transfer/Fedwire instnlctions upon request. Paym ent m ay also be m ade directly

    from            bank      account    via    Pay.gov      through    the     SEC     website     at

    he ://-      .sec.gov/about/offces/oM .htm . Defendant m ay also pay by certified check, bank

    cashier's check, or United States postal m oney order payable to the Securities and Exchange

    Comm ission,which shallbe delivered orm ailed to:

                     Entep riseServicesCenter
                     AccountsReceivableBranch
                     6500 South M acArthurBoulevard
                     Oklahom a City,OK 73169

    and shallbeaccompanied by a letteridentifying the case title, civilaction ntlmber,and nam e ofthis

    Couzq M alia D . Cidre as the defendant in this action; and specifying that paym ent is m ade

    pttrsuantto thisFinalJudgment.




                                                    -   6-
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 7 of 12




            Defendant shall sim ultaneously transm it photocopies of evidence of paym ent and case

     identifying inform ation to the Com m ission's counselin this action. By m aldng this paym ent,

     Defendantrelinquishes a11legaland equitable right,title,and interestin such funds and no partof
     thefundsshallbereturned to Defendant.

            The Com m ission shallhold the ftmds,togetherw ith any interestand incom eeam ed thereon

     (collectively,the(dFund''),pending furtherorderoftheCourt. TheCommission may proposea
    plantodistributetheFundsubjecttotheCourt'sapproval.SuchaplanmayprovidethattheFund
    shallbedistributedpursuanttotheFairFundprovisionsofSection 308(a)oftheSarbanes-oxley
    Actof2002. TheCourtshallretainjmisdictionovertheadministration ofanydistribution ofthe
    Fund. Ifthe Comm ission staffdeterm ines thatthe Fund willnotbe distributed, the Com m ission

    shallsend the fundspaid pursuantto thisFinalJudgm entto theUnited StatesTreasury.

           Regardlcss ofwhether any such FairFund distribution ism ade,am ountsordered to be paid

    as civilpenaltiespursuantto this Judgm entshallbetreated as penaltiespaid to the governmentfor

    allpurposes,including all tax pup oses. To preserve the deterrent effect of the civil penalty,

    D efendant shall not, after offset or reduction of any aw ard of com pensatory dam ages in any

    Related lnvestorA ction based on Defendant's paym entofdisgorgem entin this action, argue that

    she is entitled to, nor shall she ft
                                       m her benefit by, offset or reduction of such com pensatoly

    dam ages aw ard by the amountofany partofDefendant'spaym entofa civilpenalty in this action

    (çtpenalty Offsef'). lfthe courtin any Related lnvestorAction grantssuch a Penalty Offset,
    Defendant shall,within 30 daysafter entry ofa finalorder granting the Penalty Offset, notify the

    Com m ission's counselin thisaction and pay the am otm tofthe Penalty Offsetto the United States

    Treasury orto a Fair Fund,as the Com m ission directs. Such a paym entshallnotbe deem ed an

    additionalcivilpenalty and shallnotbe deem ed to change the am olm tofthe civilpenalty imposed
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 8 of 12




    in this Judgm ent. For purposes of this paragraph,a dilkelated Investor Action''m eans a private

    dam ages action brought against Defendantby or on behalf of one or m ore investors based on

    substantially the sam e factsasalleged in theCom plaintin thisaction.

                                                V l11.

           IT IS FURTHER O RDERED, A DJUD GED , Ar                 DECREED that the Consent is

    incop orated into thisFinalJudgm entand thatD efendantshallcom ply w ith a1lofthe undertakings

    and agreem entstherein,w hich aresetfol'th asfollow s:

           A.     D efendant agrees that she shall not seek or accept, directly or indirectly,

    reimbursem ent or indemnitication fzom any source,including butnotlim ited to paym ent m ade

    pursuantto any insuranct policy,w ith rtgard to any civilpenalty am ounts thatD efendant pays

    ptlrsuantto the FinalJudgm ent,regardlessofw hethersuch penalty am ountsorany partthereofare

    added to a distribution ftm d or othem ise used for the beneût of investors. Defendant further

    agrees thatshe shallnotclaim ,assert,or apply fora tax deduction ortax creditw ith regard to any

    federal,state, or local tax for any penalty am otmts that D efendant pays pursuant to the Final

    Judgm ent, regardless of whether such penalty am ounts or any part thereof are added to a

    distribution ftm d orothenviseused forthebenefitofinvestors.

           B.     Defendantw aivesthe entry of findings of factand conclusions oflaw pursuantto

    Rule 52 ofthe FederalRulesofCivilProcedure.

                  Defendantwaivestheright,ifany,toajurytrialandtoappealfrom theentryofthe
    FinalJudgm ent.

           D.     D efendant acknowledges that she entered into the Consent voluntalily and

    represents that no threats,offers,prom ises,or inducem ents of any lcind have been m ade by the
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 9 of 12




     Com m ission or any m em ber,officer, em ployee, agent,or representative of the Comm ission to

    induce Defendantto enterinto the Consent.

                    DefendantagreesthattheConsentshallbeincorporated into theFinalJudgm ent.

                   D efendantwillnotoppose the enforcem entoftheFinalJudgm enton the ground, if

    any exists,thatitfailsto comply withRule65(d)oftheFederalRulesofCivilProcedure,and
    herebywaivesanyobjectionbasedthereon.
                   D efendantwaives service ofthe FinalJudgm entand agrees thatentry ofthe Final

    Judgm entby the Coul'tand filing w ith the Clerk ofthe Courtwillconstitute notice to Defendantof

    itsterms and conditions. D efendantfurther agreesto provide counselforthe Com mission, w ithin

    thirty days after the Final Judgm ent is filed with the Clerk of the Court, with an affidavit or

    declaration stating thatD efendanthasreceived and read a copy oftheFinalJudgm ent.

            H.     Consistentwith 17C.F.R.j202.5(9,theConsentresolvesonlytheclaimsasserted
    against Defendant in this civil proceeding. D efendant acknowledges that no promise or

    representation has been m ade by the Comm ission or any m ember, officer, employee,agent, or

    representative ofthe Com mission w ith regard to ally crim inalliability thatm ay have arisen orm ay

    arise from the factsunderlying thisaction orimm urlity âom any such crim inalliability. D efendant

    waives any claim of Double Jeopardy based solely upon the settlem ent of this proceeding,

    including the im position of any rem edy orcivilpenalty herein. Defendantfurtheraclcnowledges

    thattheCourt'sentryofapenuanentinjunctionmayhavecollateralconsequencesunderfederalor
    state law and thenlles and regulationsofself-regulatory organizations, licensing boards,and other

    regulatory organizations. Such collateral consequences m ay include, but are not lim ited to, a

    statutory disqualification with respect to m em bership or participation in, or association with a

   m em ber of, a self-regulatory organization.        Any such stam tory disqualification m ay have



                                                   -   9-
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 10 of 12




     consequences that are separate from any sanction im posed in an adm inistrative proceeding. In

     addition, in any disciplinary proceeding before the Com m ission based on the entry of the

     injunction in this action,Defendantunderstandsthatsheshallnotbepermitted to contestthe
     factualallegationsofthe Com plaintin thisaction.

                    D eftndant tm derstands and agrees to com ply w ith the tenus of           C.F.R.

     j202.5(e),whichprovidesinpat'tthatitistheCommission'spolicyddnottopermitadefendantor
     respondenttoconsenttoajudgmentororderthatimposesasanctionwhiledenyingtheallegations
     in the Com plaintororderforproceedings,''and $da refusalto adm itthe allegationsisequivalentto a

     denial,unlessthe defendantorrespondentstatesthatsheneitheradm itsnordeniesthe allegations.''

     AspartofDefendant's agreem entto com ply with theterm sofSection 202.5(e),exceptasprovided

     inthisparagraph,Defendant:(i)willnottakeanyactionormakeorpermittobemadeanypublic
     statem entdenying,directly orindirectly,any allegation in the Com plaintorcreating theim pression

     thatthe Complaintiswithoutfacttzalbasis;(ii)willnotmakeorpermitto bemadeany public
     statem entto tht effectthatD efendantdoes notadm itthe allegations ofthe Com plaint, orthatthis

     Consent contains no adm ission of the allegations, without also stating that Defendant does not

     denytheallegations;(iii)uponthefilingofthisConsent,Defendantherebywithdrawsanypapers
     filedinthisactiontotheextentthattheydunyanyallegationintheComplaint;and(iv)intheevent
     thatD efendant files for bankruptcy such thatperfonuance or paym entrequired under the Final

     Judgmentmaybesubjecttoaclaim ofpreferenceordischarge,Defendantshallstipulatesolelyfor
    purposes of exceptions to discharge set fol'th in Section 523 ofthe Banknzptcy Code, 11 U.S.C.

     j523,thattheallegationsin the Complaintare true,and further,thatany debtfordisgorgement,
    prejudgmentinterest,civilpenaltyorotheramotmtsduebyDefendantundertheFinalJudgmentor
    any otierjudgment,order,consentorder,decreeorsettlementagreemententered in comzection
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 11 of 12




     with thisproceeding,isa debtforthe violation by D efendantofthe federalsecurities laws or any

     regulation ororderissued undersuchlaws,assetforth in Section 523(a)(19)oftheBankruptcy
     Code,11 U.S.C.j 523(a)(19). IfDefendantbreaches this agreement,the Commission may
     petition the Coul'
                      tto vacatethe FinalJudgm entand restore this action to itsactive docket. Nothing

     in thisparagraph affectsDefendant's: (i)testimonialobligations;or(ii)rightto takelegalor
     factualpositions in litigation or otherlegalorrep llatory proceedings in which the Com m ission is

     notaparty.

                    D efendant hereby w aives any rights under the EqualA ccess to Justice A ct,the

     Sm allBusiness Regulatory Enforcem ent Faim ess A ctof 1996,or any other provision of 1aw to
                                                                       i
     seek from the United States,orany agency,orany officialofthe United Statesacting in his orher

     officialcapacity,directly orindirectly,reim bm sem entofattorney'sfeesorotherfees, expenses,or

     costs expended by D efendantto defend againstthis action. Forthesepurposes,Defendantagrees

     thatDefendantisnotthe prevailing party in thisaction since the parties have reached a good faith

     settlem ent.

            K.      DefendantagreesthattheCommission maypresenttheFinalJudgmenttotheCourt
     forsignature and entry w ithoutfurthernotice.

                                                 1X.

            IT IS FURTHER ORDERED,ADJU DGED ,Ar                DECREED that,solely forpup oses of

     exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11U.
                                                                                S.C.j523,the
     allegations in the Complaint are true and admitted by D efendant, and further, any debt for

     disgorgement,prejudgmentinterest,civilpenalty,orotheramolmtsduebyDefendantunderthis
    FinalJudgmentor any otherjudgment,order,consentorder,decree,or settlementagreement
    entered in com lection with this proceeding,is a debtforthe violation by Defendantofthe federal
Case 1:17-cv-20301-JAL Document 138 Entered on FLSD Docket 02/20/2019 Page 12 of 12




     securitieslawsoranyregulationororderissuedtmdersuchlaws,assetforthinSection523(a)(19)
     oftheBanknzptcyCode,11U.S.C.j523(a)(19).
                                                X.

            IT IS FURTHER ORDERED ,ADJUDGED ,Ar              D ECREED thatthis Courtshallretain

     jurisdictionofthismatterforthepurposesofenforcingthetenusofthisFinalJudgment.
                                                X1.

            Therebeingnojustreasonfordelay,pursuanttoRule54(b)oftheFederalRulesofCivil
     Procedure,the Clerk isordered to enterthisFinalJudgm entforthwith and withoutfurthernotice.



     Dated:                 ,2019
                                               J      A .LEN ARD
                                                   ITED STATES ISTRICT JUD GE
